Case.net: 20SL-CC05597 - Docket Entries                                      Page 1 of 1
     Case: 4:20-cv-01792-HEA Doc. #: 1-1 Filed: 12/17/20 Page: 1 of 15 PageID #: 5




                                                                            Search for Cases by: Select Search Method...     
Judicial Links   | eFiling   | Help   | Contact Us | Print                     GrantedPublicAccess Logoff ADAMSMOBAR48448
                    20SL-CC05597 - DANNIELLE LITTLETON V KATALYST SURGICAL,
                                          LLC (E-CASE)
  FV File Viewer

Click here to eFile on Case
Click here to Respond to Selected Documents
                                            Sort Date Entries:              Descending   Display Options:
                                                                                                            All Entries      
                                                                            Ascending


11/30/2020        Affidavit Filed
                  Process Server Affidavit.
                     Filed By: VINCENT A. BANKS III
                     On Behalf Of: DANNIELLE LITTLETON

11/16/2020        Summons Issued-Circuit
                  Document ID: 20-SMCC-10320, for KATALYST SURGICAL, LLC.Summons Attached in PDF Form for
                  Attorney to Retrieve from Secure Case.Net and Process for Service.

11/09/2020        Filing Info Sheet eFiling
                      Filed By: VINCENT A. BANKS III
                  Motion Special Process Server
                  Request for Appointment of Process Server.
                    Filed By: VINCENT A. BANKS III
                  Pet Filed in Circuit Ct
                  Petition.
                     On Behalf Of: DANNIELLE LITTLETON
                  Judge Assigned
                  DIV 7
Case.net Version 5.14.12                            Return to Top of Page                                   Released 11/10/2020




                                                                                                             EXHIBIT A

https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                           12/17/2020
                                                                                                     Electronically Filed - St Louis County - November 09, 2020 - 12:43 PM
     Case: 4:20-cv-01792-HEA Doc. #: 1-1 Filed: 12/17/20 Page: 2 of 15 PageID #: 6
                                                                              20SL-CC05597

                       IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                                  21st JUDICIAL CIRCUIT
                                   STATE OF MISSOURI

DANNIELLE LITTLETON,                            )
                                                )
         Plaintiff,                             )      Cause No.
                                                )
v.                                              )      Division No.
                                                )
KATALYST SURGICAL, LLC,                         )
                                                )
         Defendant                              )
                                                )
         Serve: Registered Agent                )
                AFFINTY REGISTERED              )
                AGENT AND TRUST                 )
                SERVICES, Inc.,                 )
                755 S. New Ballas Road          )
                Suite 140                       )
                St. Louis, MO 63141             )
                                                )
                 Defendant.                     )

                                        PETITION

         COMES NOW Plaintiff, Dannielle Littleton, by and through counsel, and for her claim

against Defendant, Katalyst Surgical, LLC, states as follows:

                         FACTS COMMON TO ALL COUNTS

      1. Plaintiff is a resident of Jefferson County, Missouri.

      2. Defendant is a domestic corporation doing business in Missouri and the claim arose in St.

         Louis County, Missouri.

      3. Venue is proper pursuant to R.S.Mo. § 508.010.4.

      4. Defendant is an employer within the meaning of the Missouri Human Rights Act, R.S.Mo.

         § 213.010(7) in that Defendant employs six (6) or more persons in the State of Missouri.




                                              Page 1 of 5
                                                                                                    Electronically Filed - St Louis County - November 09, 2020 - 12:43 PM
Case: 4:20-cv-01792-HEA Doc. #: 1-1 Filed: 12/17/20 Page: 3 of 15 PageID #: 7




 5. This case arises under the Missouri Human Rights Act, R.S.Mo. § 213.010 et seq.,

    (MHRA), and Plaintiff has dutifully filed her Charge of disability discrimination with the

    Missouri Commission on Human Rights (MCHR) Charge Number FE-1/20-31511 and the

    Equal Employment Opportunity Commission (EEOC) Charge Number 560-2020-00841

    and received “right to sue letter” from the EEOC thereby exhausting her administrative

    remedies.

 6. Plaintiff began employment with Defendant on or about February 5, 2019.

 7. During the interview process, Plaintiff disclosed to Defendant’s CFO that she had a

    disability related to fish/seafood which, if exposed, could cause her to go into anaphylactic

    shock.

 8. Defendant CFO assured Plaintiff that she had nothing to worry about because Plaintiff

    would not be working with fish/seafood or fish/seafood products.

 9. On or about April 8, 2019, Defendant Manager Scott Kondrick was advised by Plaintiff

    that she observed a fellow employee use the breakroom microwave to heat up some clam

    chowder.

 10. On or about April 8, 2019, Defendant Manager Scott Kondrick advised Plaintiff that he

    would alert the staff not to bring fish/seafood to work

 11. On or about June 20, 2019, Plaintiff placed her right hand onto Defendant’s wood bench

    in the Disposables Gowning Area and experienced a reaction so severe she had to use an

    epi pen and Defendant’s Katalyst Incident/Near Miss Report was produce detailing

    Plaintiff’s fish/seafood disability.

 12. On September 26, 2019, another Defendant employee brought fish to the breakroom

    triggering an allergic reaction with Plaintiff which required Plaintiff to go to Urgent Care.



                                           Page 2 of 5
                                                                                                      Electronically Filed - St Louis County - November 09, 2020 - 12:43 PM
 Case: 4:20-cv-01792-HEA Doc. #: 1-1 Filed: 12/17/20 Page: 4 of 15 PageID #: 8




   13. On September 27, 2019, Plaintiff was terminated from employment under the pretext of

       raising her voice to Defendant’s employee who brought the fish to the breakroom.

   14. That Plaintiff has suffered economic damages and “garden variety” mental anguish as a

       result of the discriminatory conduct of the Defendant.

                      COUNT I (Disability Discrimination under the MHRA)

   15. Plaintiff restates and incorporates by reference paragraphs 1 through 14 as if fully stated

       herein.

   16. Defendant knew or should have known that Plaintiff had a disability but was able to

       perform her job duties with reasonable accommodation.

   17. That Defendant intentionally engaged in an unlawful employment practice in violation of

       the MHRA by failing to reasonably accommodate Plaintiff.

   18. As a direct and proximate result of Defendant’s disability discrimination, Plaintiff has

       suffered lost wages and benefits, and “garden variety” mental anguish, all to Plaintiff’s

       damages in excess of $25,000.00.

   19. That Defendant’s conduct as described herein was intentional, willful, wanton, malicious

       and/or outrageous because of their evil motive and/or reckless indifference to the rights of

       Plaintiff under the MHRA, entitling Plaintiff to punitive damages.

   20. As a result of Defendant’s unlawful employment practices, Plaintiff has incurred and will

       continue to incur reasonable attorney’s fees and costs in connection with this matter.

   WHEREFORE, Plaintiff respectfully prays that this Court, after a trial, find that Defendant

engaged in an unlawful employment practice under the laws of the State of Missouri and grant

Plaintiff judgment against Defendant in an amount sufficient to compensate Plaintiff for lost

wages, back pay, front pay, lost benefits and “garden variety” mental anguish; award Plaintiff



                                           Page 3 of 5
                                                                                                         Electronically Filed - St Louis County - November 09, 2020 - 12:43 PM
  Case: 4:20-cv-01792-HEA Doc. #: 1-1 Filed: 12/17/20 Page: 5 of 15 PageID #: 9




punitive damages in an amount sufficient to punish Defendant and deter such conduct in the future;

order Defendant to pay all costs of this suit including reasonable attorney fees; and grant any

further relief this Court deems just and proper.

                        COUNT II (Disability Discrimination under the Americans with

                 Disability Act, 42 U.S.C. § 12101, et. Seq. (ADA)

   21. Plaintiff restates and incorporates by reference paragraphs 1 through 20 as if fully stated

       herein.

   22. Defendant is an employer within the meaning of the ADA.

   23. Plaintiff has a physical impairment that substantially limits one or more major life activities

       within the meaning of the ADA.

   24. That Defendant knew of Plaintiff’s physical impairment but intentionally engaged in an

       unlawful employment practice in violation of the ADA by failing to reasonably

       accommodate Plaintiff.

   25. As a direct and proximate result of Defendant’s disability discrimination, Plaintiff has

       suffered lost wages and benefits, and “garden variety” mental anguish, all to Plaintiff’s

       damages in excess of $25,000.00.

   26. That Defendant’s conduct as described herein was intentional, willful, wanton, malicious

       and/or outrageous because of their evil motive and/or reckless indifference to the rights of

       Plaintiff under the ADA, entitling Plaintiff to punitive damages.

   27. As a result of Defendant’s unlawful employment practices, Plaintiff has incurred and will

       continue to incur reasonable attorney’s fees and costs in connection with this matter.

       WHEREFORE, Plaintiff respectfully prays that this Court, after a trial, find that

   Defendant engaged in an unlawful employment practice under the ADA and grant Plaintiff



                                            Page 4 of 5
                                                                                                     Electronically Filed - St Louis County - November 09, 2020 - 12:43 PM
Case: 4:20-cv-01792-HEA Doc. #: 1-1 Filed: 12/17/20 Page: 6 of 15 PageID #: 10




  judgment against Defendant in an amount sufficient to compensate Plaintiff for lost wages,

  back pay, front pay, lost benefits and “garden variety” mental anguish; award Plaintiff punitive

  damages in an amount sufficient to punish Defendant and deter such conduct in the future;

  order Defendant to pay all costs of this suit including reasonable attorney fees; and grant any

  further relief this Court deems just and proper.




                                            Respectfully submitted,



                                            By       /s/ Vincent A. Banks III
                                                 Vincent A. Banks III, #51404
                                                 4579 Laclede Avenue, Ste. 379
                                                 St. Louis, MO 63108
                                                 314-409-7920
                                                 314-361-5515 (fax)
                                                 vbesquire@sbcglobal.net
                                                 Attorney for Plaintiff




                                          Page 5 of 5
                                                                                 Electronically Filed - St Louis County - November 09, 2020 - 12:43 PM
Case: 4:20-cv-01792-HEA Doc. #: 1-1 Filed: 12/17/20 Page: 7 of 15 PageID #: 11
                                                              20SL-CC05597
                                                                                 Electronically Filed - St Louis County - November 09, 2020 - 12:43 PM
Case: 4:20-cv-01792-HEA Doc. #: 1-1 Filed: 12/17/20 Page: 8 of 15 PageID #: 12
                                                                                 Electronically Filed - St Louis County - November 09, 2020 - 12:43 PM
Case: 4:20-cv-01792-HEA Doc. #: 1-1 Filed: 12/17/20 Page: 9 of 15 PageID #: 13
                                                              20SL-CC05597




  /s/Laura Scotece
11/16/2020
                                                                                  Electronically Filed - St Louis County - November 09, 2020 - 12:43 PM
Case: 4:20-cv-01792-HEA Doc. #: 1-1 Filed: 12/17/20 Page: 10 of 15 PageID #: 14
            Case: 4:20-cv-01792-HEA Doc. #: 1-1 Filed: 12/17/20 Page: 11 of 15 PageID #: 15

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 20SL-CC05597
 MARY ELIZABETH OTT
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 DANNIELLE LITTLETON                                            VINCENT A. BANKS III
                                                                4579 LACLEDE AVENUE
                                                                SUITE 379
                                                          vs.   ST LOUIS, MO 63108
 Defendant/Respondent:                                          Court Address:
 KATALYST SURGICAL, LLC                                         ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Employmnt Discrmntn 213.111                                 CLAYTON, MO 63105                                                     (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: KATALYST SURGICAL, LLC
                                      Alias:
  AFFINITY REG. AGENTS AND TRUST
  755 S. NEW BALLAS RD. STE. 140
  ST LOUIS, MO 63141

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        16-NOV-2020                                            ______________________________________________
                                         Date                                                                       Clerk
                                       Further Information:
                                       LES
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                    _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________             _____________________________________________
                                                                         Date                                         Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-10320          1   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                         54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:20-cv-01792-HEA Doc. #: 1-1 Filed: 12/17/20 Page: 12 of 15 PageID #: 16
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-10320    2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:20-cv-01792-HEA Doc. #: 1-1 Filed: 12/17/20 Page: 13 of 15 PageID #: 17
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-10320   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:20-cv-01792-HEA Doc. #: 1-1 Filed: 12/17/20 Page: 14 of 15 PageID #: 18
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-10320   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                                                                                  Electronically Filed - St Louis County - November 30, 2020 - 11:58 AM
Case: 4:20-cv-01792-HEA Doc. #: 1-1 Filed: 12/17/20 Page: 15 of 15 PageID #: 19
